         Case 3:20-cr-00465-JO        Document 34       Filed 07/30/21     Page 1 of 14




Gerald M. Needham, OSB #963746
Assistant Federal Public Defender
Email: jerry_needham@fd.org
Stephen R. Sady, OSB #81099
Chief Deputy Federal Defender
Email: steve_sady@fd.org
101 S.W. Main Street, Suite 1700
Portland, Oregon 97204
Tel: (503) 326-2123
Fax: (503) 326-5524

Attorneys for Defendant




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON


  UNITED STATES OF AMERICA,                           Case No. 3:20-cr-00465-JO

                                    Plaintiff,
                                                      DEFENDANT’S BRIEF IN RESPONSE
                       v.                             TO THE GOVERNMENT’S
                                                      SUPPLEMENTAL CITATIONS
  KEVIN PHOMMA,

                                 Defendant.

Introduction

       On July 9, 2021, the government provided the Court with supplemental citations to two

unpublished district court cases involving subsection (3) of the Civil Obedience Act: United States

v. Rupert, No. 20-CR-104, 2021 WL 942101 (D. Minn. March 12, 2021), and United States v.

Pugh, No. 1:20-cr-73-TFM (D. Ala. May 13, 2021). The government failed to point out that the

two decisions are contradictory on a fundamental point: the Rupert judge found the statute

constitutional under the First Amendment by construing the statute as applying “only to violent

Page 1 DEFENDANT’S BRIEF IN RESPONSE TO THE GOVERNMENT’S SUPPLEMENTAL
       CITATIONS
         Case 3:20-cr-00465-JO          Document 34       Filed 07/30/21     Page 2 of 14




physical acts” (supra at *9), while the Pugh judge explicitly rejected Rupert’s construction,

holding that the plain language of “any act” includes nonviolent conduct (supra at 12-13). Close

inspection of the two opinions demonstrates that neither provides adequate protections for the

important constitutional interests at stake.

A.     The Rupert Opinion Depends On An Untenable Construction Of The Statute And
       Did Not Address Arguments Made In This Court.

       The Rupert court only briefly addressed a First Amendment challenge by finding that,

because only “violent physical acts” were proscribed, the statute “does not purport to reach speech

of any kind.” Supra at 9 (citing United States v. Mechanic, 454 F.2d 849, 852 (8th Cir. 1971)). As

Mr. Phomma has repeatedly argued, and the district court in Pugh agreed, there is no statutory

basis for the limiting construction. ECF 18 at 23 n.11; ECF 28 at 29-30.

       The Rupert theory that 18 U.S.C. § 231(a)(3) does not apply to nonviolent expressive

conduct cannot be reconciled with the plain, unlimited terms of the statute: “any act to obstruct,

impede, or interfere.” See Bostock v. Clayton Cty., Georgia, 140 S. Ct. 1731, 1749 (2020)

(“[W]hen the meaning of the statute’s terms is plain, our job is at an end.”). In contrast to

§ 231(a)(3), when Congress intends to require force or violence as an element, Congress expressly

says so. In 18 U.S.C. § 111(a), Congress used the term “forcibly” to preface an act that “assaults,

resists, opposes, impedes, intimidates, or interferes with” federal officers. In contrast, § 231(a)(3)

does not similarly require that a person “forcibly” obstruct, impede, or interfere with a state

official. See Gozlon-Peretz v. United States, 498 U.S. 395, 404 (1991) (“[W]here Congress

includes particular language in one section of a statute but omits it in another section of the same

Act, it is generally presumed that Congress acts intentionally and purposely in the disparate

inclusion or exclusion.”) (quoting Russello v. United States, 464 U.S. 16, 23 (1983)). The Rupert

Page 2 DEFENDANT’S BRIEF IN RESPONSE TO THE GOVERNMENT’S SUPPLEMENTAL
       CITATIONS
            Case 3:20-cr-00465-JO         Document 34       Filed 07/30/21     Page 3 of 14




opinion on the First Amendment depends on an untenably narrow reading of the overly broad

statute.

           Further, neither Rupert nor Mechanic, the Eight Circuit decision from 1971 upon which

Rupert relied, addressed the array of constitutional challenges presented here, which are supported

by Supreme Court authority and extensive evidence from the legislative history. This Court

provides de novo review of the constitutional questions with no controlling, or even persuasive,

contrary authority: “Constitutional rights are not defined by inferences from opinions which did

not address the question at issue.” Texas v. Cobb, 532 U.S. 162, 169 (2001).

           Moreover, the relevant constitutional questions were not fully litigated before the district

court judge in Rupert. The defendant raised no objection to the magistrate judge’s recommendation

to deny the constitutional challenges. United States v. Rupert, No. 20-CR-104, ECF 77 (D. Minn.

Jan. 29, 2021) (objecting only to the unrelated denial of suppression motions). And the defendant

in Rupert ultimately pleaded guilty, not to civil disorder under § 231(a)(3), but rather to aiding and

abetting commercial arson under 18 U.S.C. § 844(i). Supra at ECF 86 at 1 (D. Minn. April 8, 2021)

(government agreement to dismiss the civil disorder count). The federal statute specific to the

offense in Rupert provided the basis for accountability. Any dispute regarding the validity of

§ 231(a)(3) became moot with the plea to the other count.

B.         The Pugh Opinion Inadequately Addressed The Constitutional Consequences Of
           Criminalizing “Any Act” To Include Unlimited And Nonviolent Expressive Conduct
           That Has No Direct And Substantial Effect On Interstate Commerce.

           Once the Pugh court determined that § 231(a)(3) applied to nonviolent conduct, the glaring

constitutional issues raised by the statute’s breadth and legislative history should have resulted in

dismissal of the indictment.


Page 3 DEFENDANT’S BRIEF IN RESPONSE TO THE GOVERNMENT’S SUPPLEMENTAL
       CITATIONS
         Case 3:20-cr-00465-JO         Document 34       Filed 07/30/21     Page 4 of 14




       1.      The Pugh Court’s Interpretation Of § 231(a)(3) Falls Far Short Of Satisfying The
               Commerce Clause’s Requirement Of A “Substantial” Effect On Interstate
               Commerce.

       The Pugh court failed to follow Supreme Court authority requiring a substantial effect on

interstate commerce. Under the governing four-factor test, interference with a local police officer

does not “substantially” affect interstate commerce. United States v. Adams, 343 F.3d 1024, 1028

(9th Cir. 2003) (citing United States v. Morrison, 529 U.S. 598, 610-12 (2000)); see United States

v. Lopez, 514 U.S. 549, 559 (1995) (intrastate non-economic activity only subject to federal

regulation where “the activity substantially affected interstate commerce.”). The Pugh court’s

analysis deviated from the Morrison test in three basic ways.

       First, the Pugh court disregarded the attenuation between the regulated activity and the

separate requirement of a civil disorder. Under the statute, the penalized act need not have any

effect on interstate commerce to qualify for federal prosecution. Instead, it is the underlying civil

disorder – “incident to or during” – that purports to federalize the otherwise completely local

activity. The court cited no precedent for such attenuation meeting the Commerce Clause

requirements, nor could it under the Morrison four-factor test. And under Lopez, the jurisdictional

element does nothing to ensure that the particular “any act” affects interstate commerce because

only the collateral “civil disorder” must do so. 514 U.S. at 561-62. There is simply no requirement

of a substantial effect on interstate commerce.

       Second, the Pugh court focused on the existence of a “jurisdictional hook” in the civil

disorder provision as determinative. Pugh, supra, at 11. The court upheld the statute because it

found “the Government need only show a minimal effect on interstate commerce when the statute

contains an explicit jurisdictional element.” Pugh, supra, at 10. That is not how the Morrison test


Page 4 DEFENDANT’S BRIEF IN RESPONSE TO THE GOVERNMENT’S SUPPLEMENTAL
       CITATIONS
         Case 3:20-cr-00465-JO            Document 34     Filed 07/30/21     Page 5 of 14




operates: there are four factors that all must be considered. Section 231(a)(3) does not satisfy any

of the other three factors at all: there are no congressional findings regarding a commercial impact,

the statute does not regulate commercial or economic activities, and the statute requires no direct

effect on interstate commerce. As to the fourth factor, the supposed “jurisdictional hook,” which

the Pugh court deemed determinative, is insubstantial on its face because the statute requires only

that the attendant circumstances in which the regulated activity occurs “in any way or degree”

affect interstate commerce. Where one factor out of four is minimally present, the Pugh court erred

in finding the Morrison test satisfied.

       Third, the court in Pugh ignored the ordinary meaning of “substantial effect,” which is the

term being defined by the Morrison test. The statute’s “jurisdictional hook” only requires the

predicate civil disorder to affect commerce “in any way or degree.” These words require the

opposite of a “substantial” impact: “The Supreme Court has recognized that ‘substantial’ indicates

‘considerable’ or ‘to a large degree.’” United States v. George, 949 F.3d 1181, 1184 (9th Cir.),

cert. denied, 141 S. Ct. 605 (2020) (quoting Toyota Motor Mfg., Ky., Inc. v. Williams, 534 U.S.

184, 196 (2002) (citing WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY 2280 (1976)); see

Leocal v. Ashcroft, 543 U.S. 1, 11 (2004) (when defining “crime of violence,” the ordinary

meaning of the underlying words informs the definition). By its plain terms, § 231(a) does not

require activity that has a substantial effect on interstate commerce because it explicitly references

an indirect and de minimis effect.

       The Pugh court cited to cases purportedly supporting federal jurisdiction based on a

minimal interstate impact. Pugh, supra, at 9-10. As previously briefed, § 231(a)(3) goes beyond

any precedent in requiring neither direct impact by the criminal conduct, nor use of channels or


Page 5 DEFENDANT’S BRIEF IN RESPONSE TO THE GOVERNMENT’S SUPPLEMENTAL
       CITATIONS
           Case 3:20-cr-00465-JO       Document 34       Filed 07/30/21     Page 6 of 14




instrumentalities of interstate commerce, nor a heavily regulated area of federal law. ECF 18 at

14-16; ECF 28 14-21. The statutes from the cases relied on in Pugh add nothing to the analysis:

            Hobbs Act robbery premises federal jurisdiction on a direct act relating to interstate

             commerce that, through repetition or in aggregate, creates a sufficient nexus (ECF 14

             at 16 n.10);

            The felon-in-possession of a firearm statute (18 U.S.C. § 922(g)) premises federal

             jurisdiction on the express requirement that the firearm have moved in interstate

             commerce under Lopez’s first “use of the channels” factor (United States v. Scott, 263

             F.3d 1270, 1272 (11th Cir. 2001)); and

            SORNA “fits comfortably within the first two Lopez prongs,” which relate to channels

             and instrumentalities of interstate commerce (United States v. Coleman, 675 F.3d 615,

             620 (6th Cir. 2012)).

Unlike these examples, § 231(a)(3) does not require a direct effect on interstate commerce,

movement in a channel of interstate commerce, an instrumentality of interstate commerce, or

heavily regulated federal activity. The statute’s attempt to expand federal precedent to purely local

conduct based on the minimal and attenuated “jurisdictional hook” fails under established Supreme

Court precedent.

       This Court should follow the methodology provided by the Supreme Court in Lopez and

Morrison to maintain federal criminal jurisdiction only when the regulated local conduct

substantially affects interstate commerce. It is the States that are generally responsible for

enforcing criminal law. Morrison, 529 U.S. at 618 (“The regulation and punishment of intrastate

violence that is not directed at the instrumentalities, channels, or goods involved in interstate


Page 6 DEFENDANT’S BRIEF IN RESPONSE TO THE GOVERNMENT’S SUPPLEMENTAL
       CITATIONS
         Case 3:20-cr-00465-JO        Document 34        Filed 07/30/21     Page 7 of 14




commerce has always been the province of the States.”). The Pugh court’s position approves an

unprecedented federalization of conduct during confrontations with local law enforcement,

permitting federal jurisdiction over local acts whenever a disturbance with three or more people

“in any way or degree” impacts interstate commerce. The court’s reasoning violates basic

principles of federalism, comity, and limited federal police power.

       2.      The Pugh Court Failed To Follow Supreme Court Guidance Regarding
               Overbreadth In The First Amendment Context.

       In addressing the statute’s overbreadth under the First Amendment, the Pugh court failed

to recognize the true scope of expressive conduct covered by the statute. Instead, the Pugh court

improperly narrowed the statute through a tautology: unlawful conduct is not protected by the First

Amendment; the statute makes “any act” unlawful if it obstructs, impedes, or interferes with local

police; therefore, the “any act” is not protected by the First Amendment. Pugh, supra, at 13 (citing

United States v. Huff, 630 F. App'x 471, 485 (6th Cir. 2015)). This circular reasoning contradicts

the abundant authority supporting dismissal for First Amendment overbreadth.

       The Pugh court’s reliance on Huff to claim that § 231(a)(3) does not greatly restrict

expressive conduct fails because the Huff statute addresses narrow and non-communicative

conduct: “transportation in [interstate] commerce. . . [of] any firearm, or explosive or incendiary

device, knowing or having reason to know or intending that the same will be used unlawfully in

furtherance of a civil disorder.” 18 U.S.C. § 231(a)(2). By contrast, it takes little imagination to

posit that § 231(a)(3)’s inclusion of “any acts” criminalizes expressive conduct and speech directed

at officers during a demonstration: shouting harsh or derogatory words; failing to move out of the

way; waving signs that block sight lines; picketing in front of law enforcement buildings; recording

police conduct; advocating for the police to be defunded.

Page 7 DEFENDANT’S BRIEF IN RESPONSE TO THE GOVERNMENT’S SUPPLEMENTAL
       CITATIONS
         Case 3:20-cr-00465-JO         Document 34        Filed 07/30/21     Page 8 of 14




       Thus, contrary to the Pugh court’s reasoning, § 231(a)(3)’s criminalization of “any act”

falls directly within the scope of protected “verbal criticism and challenge directed at police

officers,” which would permit officers to make arrests “on the basis of the content of the speech.”

McCoy v. City of Columbia, 929 F. Supp. 2d 541, 551 (D.S.C. 2013) (citing City of Houston v.

Hill, 482 U.S. 451, 461, 461 (1987)). In McCoy, the court found unconstitutional a statute making

it “unlawful for any person to interfere with or molest an police officer”; in Hill, the Court held

that a conviction violated the First Amendment for shouting at officers to distract them during an

arrest under a statute making it a crime to “in any manner oppose, molest, abuse or interrupt any

policeman.” While the Pugh court only “could conjure some hypothetical scenario of prosecutorial

overreach,” supra at 13, this Court need look no farther than McCoy and Hill to see that § 231(a)(3)

criminalizes a substantial amount of protected speech. See also Frasier v. Evans, 992 F.3d 1003,

1018-19 (10th Cir. 2021) (qualified immunity protected officers who detained citizen because he

videotaped police activity).

       By recognizing that nonviolence is included in “any act,” the Pugh court interpreted the

statute to apply to speech and expressive conduct, triggering the Supreme Court’s full First

Amendment protections: “The First Amendment itself reflects a judgment by the American people

that the benefits of its restrictions on the Government outweigh the costs.” United States v. Stevens,

559 U.S. 460, 470 (2010). The cases referenced in the Pugh court’s quotation from Stevens omits

the critical distinction (supra at 14): neither United States v. Salerno, 481 U.S. 739, 745 (1987),

nor Washington v. Glucksberg, 521 U.S. 702, 740 n. 7 (1997) (Stevens, J. concurring), “is a speech

case.” Stevens, 559 U.S. at 472. The present case emphatically involves protected First

Amendment conduct within the scope of “any act.”


Page 8 DEFENDANT’S BRIEF IN RESPONSE TO THE GOVERNMENT’S SUPPLEMENTAL
       CITATIONS
           Case 3:20-cr-00465-JO         Document 34       Filed 07/30/21     Page 9 of 14




          Similarly, the court’s reliance on Virginia v. Hicks, 539 U.S. 113 (2003), takes inapplicable

language out of context. Hicks involved a regulatory policy limiting access to a housing

development by specific notification prior to potential trespass actions. The Court reiterated its

expansive facial remedy that protects against deterrence or “chill” of constitutionally-protected

speech. Upon a “showing that a law punishes a ‘substantial’ amount of protected free speech,

‘judged in relation to the statute’s plainly legitimate sweep,’” that “suffices to invalidate all

enforcement of that law, ‘until and unless a limiting construction or partial invalidation so narrows

it as to remove the seeming threat or deterrence to constitutionally protected expression[.]” Hicks,

539 U.S. at 118-19 (citations omitted). “Overbreadth adjudication, by suspending all enforcement

of an overinclusive law, reduces these social costs caused by the withholding of protected speech.”

Id. at 119.

          In Hicks, the regulation had sharp limits. The purported limit on “demonstrating and

leafleting” was pursuant to an “unwritten” rule; the trespass authority only applied after a barment

notice. Id. at 122. Hicks failed to demonstrate that any First Amendment activity falls outside

permissible “legitimate business or social purposes,” and, “until one receives a barment notice,

entering for a First Amendment purpose is not a trespass.” Id. at 122-23. In contrast, “any act” that

interferes, as punished by § 231(a)(3), includes no limiting principle that protects the wide range

of expressive activity that an officer could decide warrants arrest and a prosecutor could decide to

pursue.

          Finally, the Pugh court referenced “reasonable time, place and manner regulations on

speech[.]” Supra at 14. That is not a valid description of § 231(a)(3). The statute here broadly

criminalizes free expression and expressive conduct against police. The statute’s prohibition


Page 9 DEFENDANT’S BRIEF IN RESPONSE TO THE GOVERNMENT’S SUPPLEMENTAL
       CITATIONS
        Case 3:20-cr-00465-JO         Document 34       Filed 07/30/21     Page 10 of 14




against expression covers only speech in opposition to police activity, not speech supportive of the

police. The statute contains no objective standard to distinguish between expressive conduct and

purely criminal activity. Under well-established First Amendment law, the statute’s overbreadth

renders it unconstitutional.

       3.      The Civil Obedience Act’s Legislative History Establishes Viewpoint-
               Discrimination Under The Supreme Court’s Reed Test.

       The Pugh court acknowledged that it must consider congressional intent to resolve a First

Amendment viewpoint-discrimination challenge. Supra at 15. However, the court ultimately failed

to recognize the damning evidence that the law was directed toward silencing voices of the civil

rights movement. The court dismissed the legislative history evidence as the “negative intentions

of a single senator,” but, in fact, Senator Russell Long was one of several segregationist senators

who chimed in regarding their hostility to the civil rights movement related to the Civil Obedience

Act. ECF 28 at 2-3. In addition, the Pugh court never mentioned that Senator Long was the author

and primary proponent of the statute, not just a bit player in the legislative process. He was the

central driver behind the legislation and made no secret of his discriminatory intention.

       The Pugh court found it relevant that Senator Long ultimately voted against the legislation.

Supra at 15. But that was the point: because his hostility to the civil rights movement provided the

motivation for the Civil Obedience Act, Senator Long intended subsection (3) to be a “poison pill”

that would derail enactment of the Civil Rights Act’s hate crime law. Neil Weare, Equally

American: Amending the Constitution to Provide Voting Rights in U.S. Territories and the District

of Columbia, 46 STETSON L. REV. 259, 285 (2017) (“Senate rules also allow Senators to use the

legislative amendment process to try and delay legislation once it reaches the floor or include an

unfavorable ‘poison pills’ amendment that might ensure a bill’s defeat.”). It is unsurprising that

Page 10 DEFENDANT’S BRIEF IN RESPONSE TO THE GOVERNMENT’S SUPPLEMENTAL
        CITATIONS
        Case 3:20-cr-00465-JO          Document 34       Filed 07/30/21     Page 11 of 14




Senator Long voted against the civil rights law in its ultimate incarnation; his introduction of

§ 231(a)(3) was meant to provide a means of attacking civil rights advocacy and imprisoning

activists and leaders, not to further equal rights for all Americans. His vote does not change the

discriminatory underlying purpose of his amendment to muffle civil rights advocacy.

       The Pugh court stated that, because § 231(a)(3) is “content-neutral on its face” and applies

to a “limited category of expressive conduct,” the vast evidence of discriminatory intent in its

legislative history need not be given due weight or consideration. Supra at 15. But the statute

cannot be considered content neutral when its proponents named it the Civil Obedience Act,

highlighting its opposition to civil rights groups for whom civil disobedience was the defining

tactic. Exhibit A at 11; Exhibit B at 2 (“Title II contains the substantive provisions of the proposed

amendment and is entitled ‘Civil Obedience Act of 1968.’”). “‘[T]he title of a statute and the

heading of a section’ are ‘tools available for the resolution of a doubt’ about the meaning of a

statute.” Almendarez-Torres v. United States, 523 U.S. 224, 234 (1998). The legislative history

provides a direct connection to the suppression of civil rights activities: three pages after Senator

Long claimed that urban riots “have their origins in the less destructive but morally corroding ‘civil

disobedience’ demonstrations of a few years ago,” then compared civil rights demonstrations to

the “single diseased cell” that develops into a “killing cancer,” “Civil Obedience” appears as the

title of his amendment. Exhibit A at 8 and 11.

       The Pugh court’s dismissive approach to the legislative history runs directly counter to the

Supreme Court’s instruction that, even for content-neutral laws, the statute “will be considered

content-based regulations of speech” by virtue of having been “adopted by the government

‘because of disagreement with the message [the speech] conveys.’” Reed v. Town of Gilbert, Ariz.,


Page 11 DEFENDANT’S BRIEF IN RESPONSE TO THE GOVERNMENT’S SUPPLEMENTAL
        CITATIONS
        Case 3:20-cr-00465-JO         Document 34       Filed 07/30/21     Page 12 of 14




576 U.S. 155, 164 (2015). The title of the legislation and its context leaves no question of its

motivating hostility to civil rights advocacy and its overbreadth intended to provide maximum

authority to suppress civil rights demonstrations.

       4.      The Pugh Court Never Addressed § 231(a)(3)’s Vagueness Because It Erroneously
               Held That The Defendant Lacked Standing To Raise The Challenge.

       The Pugh court declined to reach the question whether § 231(a)(3) is unconstitutionally

void for vagueness based on the defendant’s purported lack of standing, claiming that Ms. Pugh

had to show that the statute was vague as applied to her. Supra at 16-17. On the contrary, the

Supreme Court has made clear that “a vague provision is [not] constitutional merely because there

is some conduct that clearly falls within the provision’s grasp.” Johnson v. United States, 576 U.S.

591, 602 (2016). If a criminal law is “so vague that it fails to give ordinary people fair notice of

the conduct it punishes, or so standardless that it invites arbitrary enforcement,” then the law is

void, and any prosecution under that law is invalid. Id. at 595. Thus, the question of

unconstitutional vagueness is a legal question regarding the statutory terms, not a fact-based

question involving the particular defendant’s case. The Ninth Circuit recently expanded on this

aspect of Johnson: “Specifically, the Court [in Johnson] rejected the legal standard that ‘a statute

is void for vagueness only if it is vague in all its applications.’” Guerrero v. Whitaker, 908 F.3d

541, 544 (9th Cir. 2018) (quoting Johnson, 576 U.S. at 603).

       In fact, the Supreme Court has never held that a facial challenge, as opposed to a particular

application, “cannot be brought under any otherwise enforceable provision of the Constitution.”

City of Los Angeles, Calif. v. Patel, 576 U.S. 409, 415 (2015). In providing examples in support

of this principle, the Court in Patel cited as an example one of the cases on due process vagueness

upon which Mr. Phomma relies. Id. (citing Chicago v. Morales, 527 U.S. 41 (1999)); see also

Page 12 DEFENDANT’S BRIEF IN RESPONSE TO THE GOVERNMENT’S SUPPLEMENTAL
        CITATIONS
        Case 3:20-cr-00465-JO         Document 34       Filed 07/30/21      Page 13 of 14




Stevens, 559 U.S. at 473 (invalidating a statute as overly broad under the First Amendment despite

legitimate applications). The Pugh court’s ruling based on standing is contrary to controlling

Supreme Court authority.

       The idea that an individual charged under a vague law would lack standing to challenge

the law’s constitutionality makes no sense given the rule’s due process rationale. The constitutional

danger of vague statutes includes giving inappropriate discretionary lawmaking power to police

and prosecutors, in addition to providing fair notice and protecting against chilling lawful

activities. Judicial determination of a statute’s vagueness accomplishes these societal benefits at

the same time that it vindicates the “personal right not to be convicted under a constitutionally

invalid law.” Bond v. United States, 564 U.S. 221, 226 (2011).

       The Pugh court’s discussion of Holder v. Humanitarian Law Project, 561 U.S. 1 (2010),

supra at 16-17, misses a critical aspect of the case: as in Williams v. United States, 553 U.S. 285

(2008), the Court only upheld those statutes after Congress engaged in extensive definitional

legislation to narrow the potential applications of the statutes. Humanitarian Law, 561 U.S. at 11-

13; ECF 28 at 10-12, 30-31. This point is critical because, in Humanitarian Law, the plaintiffs did

not argue that “the material-support statute grants too much enforcement discretion to the

Government.” 561 U.S. at 20. That is exactly what is at issue in this case. ECF 18 at 30-31 (the

statute encourages arbitrary and discriminatory enforcement); ECF 28 at 29 (“The ordinary

meaning of the statute’s terms are dangerously broad and depend on the reactions of the particular

officer.”). The Court in Humanitarian Law also carefully distinguished vague statutes that, like

§ 231(a)(3), rely on “wholly subjective judgments without statutory definitions, narrowing




Page 13 DEFENDANT’S BRIEF IN RESPONSE TO THE GOVERNMENT’S SUPPLEMENTAL
        CITATIONS
        Case 3:20-cr-00465-JO        Document 34       Filed 07/30/21     Page 14 of 14




context, or settled legal meanings.” Id. at 20-21 (quoting Williams, 553 U.S. at 306); compare ECF

18 at 29-30.

       As with Williams, Congress “took care to add narrowing definitions to the material-support

statute over time.” Humanitarian Law, 561 U.S. at 21. In contrast, § 231(a)(3) was

unconstitutionally vague when enacted, and Congress has never narrowed or defined the terms to

cure the vagueness and overbreadth. As a result, governing Ninth Circuit authority approves the

facial attack on pre-narrowing vagueness. Free Speech Coalition v. Reno, 198 F.3d 1083 (9th Cir.

1999), affirmed sub nom. Ashcroft v. Free Speech Coalition, 535 U.S. 234 (2002). The Pugh

court’s contention that only “as applied” vagueness challenges are available is squarely

contradicted by controlling precedent.

       The Pugh court’s refusal to address § 231(a)(3)’s unconstitutional vagueness based on

standing violates controlling Supreme Court and Ninth Circuit precedent. This Court should reach

the statute’s dangerous vagueness and the unbounded discretion that the unlimited scope of “any

act” and the other poorly defined statutory terms confer on arresting officers and prosecutors.

       Conclusion

       For the foregoing reasons and those stated in the previous briefing, the Court should

dismiss the indictment.

       Respectfully submitted this 30th day of July, 2021.


                                             /s/ Gerald M. Needham
                                             Gerald M. Needham

                                             /s/ Stephen R. Sady
                                             Stephen R. Sady

                                             Attorneys for Defendant

Page 14 DEFENDANT’S BRIEF IN RESPONSE TO THE GOVERNMENT’S SUPPLEMENTAL
        CITATIONS
